IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                             : No. 54 DB 2016 (No. 53 RST 2016)
                                             :
                                             :
JAMES FRANKLIN MENTZER, II                   : Attorney Registration No. 204910
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        : (Beaver County)


                                         ORDER


 PER CURIAM


        AND NOW, this 1st day of July, 2016, the Report and Recommendation of

 Disciplinary Board Member dated June 23, 2016, is approved and it is ORDERED that

 James Franklin Mentzer, II, who has been on Inactive Status, has never been

 suspended or disbarred, and has demonstrated that he has the moral qualifications,

 competency and learning in law required for admission to practice in the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth. The expenses incurred by the Board in the investigation

 and processing of this matter shall be paid by the Petitioner.